TOWNSEND, District Judge.
The merchandise in question comprises lily buds imported from Bermuda. They were assessed for duty at 25 per cent, ad valorem, under the provisions of paragraph 251 of the act of July 24, 1897, c. 11, § 1, Schedule G, par. 251 (30 Stat. 170, U. S. Comp. St. 1901, p. 1650), for “lilies * * * and natural flowers of all kinds, preserved or fresh, suitable for decorative purposes,” and are claimed to be exempt from duty under the provisions of paragraph 617, § 2, c. 11, of the same act (30 Stat. 199, U. S. Comp. St. 1901, p. 1685), as “vegetable substances, crude or unmanufactured, not otherwise specially provided for.”
The evidence shows that the buds are designed for importation in condition to open into lilies in full bloom immediately upon their arrival at their destination in this country. They are therefore lilies within the provisions of said paragraph 231, and the decision of the Board of General Appraisers is affirmed.